CONTINENTAL AIRLINES, INC.

OFFICER RETENTION AND INCENTIVE AWARD PROGRAM

(as amended and restated through August 10, 2001)



I. PURPOSE OF PROGRAM



This Continental Airlines, Inc. Officer Retention and Incentive Award Program
(the "Program") has been adopted by the Human Resources Committee of the Board
of Directors of Continental Airlines, Inc., a Delaware corporation (the
"Company"), to implement the Retention Award provisions of the Continental
Airlines, Inc. Incentive Plan 2000 (as amended from time to time, the "Incentive
Plan 2000") adopted by the Board of Directors of the Company. The Program is
intended to provide a method for attracting, motivating, and retaining key
employees to assist in the development and growth of the Company and its
Subsidiaries. The Program and Awards hereunder shall be subject to the terms of
the Incentive Plan 2000, including the limitations on the maximum amount that
may be paid with respect to Awards contained therein.



II. DEFINITIONS AND CONSTRUCTION



2.1 Definitions.

Where the following words and phrases are used in the Program, they shall have
the respective meanings set forth below, unless the context clearly indicates to
the contrary:





(a) "Award" means the award of one or more PARs to a Participant under the
Program in accordance with Article IV. Awards hereunder constitute Retention
Awards (as such term is defined in the Incentive Plan 2000) under the Incentive
Plan 2000.



(b) "Award Notice" means a written notice issued by the Company to a Participant
evidencing such Participant's receipt of an Award and setting forth certain
terms and conditions with respect thereto in accordance with Section 4.2.



(c) "Base Value" means, with respect to each Phantom Unit subject to an Award
with a Date of Grant that is concurrent with the date of the acquisition by the
Company or a Subsidiary of the Investment to which such Award relates, an amount
equal to (i) the actual out-of-pocket cost of such Investment (as determined by
the Committee) to the Company or a Subsidiary that is paid to the issuer or
seller of such Investment (but, in no event, less than $100,000) divided by (ii)
the number of Phantom Units into which such Investment is divided (with the
result rounded to the nearest cent). Notwithstanding the foregoing, (i) with
respect to such Awards relating to Follow-up Investments, at any time prior to a
Change in Control, and (ii) with respect to all other such Awards, the Committee
may, in its sole discretion, determine at the time of the grant of any such
Award that the Base Value of such a Phantom Unit shall be greater than the
amount set forth in the preceding sentence, and the Committee shall make each
such determination based on such factors and information as it deems relevant.
If the Date of Grant of an Award is after the date of the acquisition by the
Company or a Subsidiary of the Investment to which such Award relates, then the
Base Value of the Phantom Unit relating to such Award shall mean the value of
such Phantom Unit as of such Date of Grant as determined by the Committee in
such manner as it deems appropriate, and the Committee may consider such factors
and information as it deems relevant in making each such determination.



(d) "Cause" means (i) in the case of a Participant with an employment agreement
with the Company or a Subsidiary, the involuntary termination of such
Participant's employment by the Company (or, if applicable, a Subsidiary) under
circumstances that do not require the Company (or such Subsidiary) to pay to
such Participant a "Termination Payment" or "Monthly Severance Amount," as such
terms (or a comparable term) are defined in such Participant's employment
agreement, and (ii) in the case of a Participant who does not have an employment
agreement with the Company or a Subsidiary, the involuntary termination of such
Participant's employment by the Company (or, if applicable, a Subsidiary) based
upon a determination by the Committee or an authorized officer of the Company
(or such Subsidiary) that such Participant has engaged in gross negligence or
willful misconduct in the performance of, or such Participant has abused alcohol
or drugs rendering him or her unable to perform, the material duties and
services required of him or her in his or her employment.



(e) "Change in Control" shall have the same meaning as is assigned to such term
under the Incentive Plan 2000, as in effect on May 15, 2001.



(f) "Code" means the Internal Revenue Code of 1986, as amended.



(g) "Committee" means the individuals serving from time to time as the
"Committee" under the Incentive Plan 2000.



(h) "Company" means Continental Airlines, Inc., a Delaware corporation.



(i) "Date of Grant" means the effective date of the grant of an Award to a
Participant.



(j) "Disability" means, with respect to a Participant, such Participant's
disability entitling him or her to benefits under the Company's group long-term
disability plan; provided, however, that if such Participant is not eligible to
participate in such plan, then such Participant shall be considered to have
incurred a "Disability" if and when the Committee determines in its discretion
that such Participant has become incapacitated for a period of at least 180 days
by accident, sickness, or other circumstance which renders such Participant
mentally or physically incapable of performing the material duties and services
required of him or her in his or her employment on a full-time basis during such
period.



(k) "Disposition" means, with respect to each Investment, a transfer, sale,
exchange or other disposition of all or a portion of such Investment by the
Company or a Subsidiary, as applicable, to one or more Transferees. A
Disposition shall include a Stockholder Disposition. A Disposition shall not
include the exercise of a convertible security (including an option or warrant),
but such an exercise shall require an adjustment to related Awards pursuant to
Section 4.6. The Committee may determine that a transaction involving an
exchange of a security for other consideration is not a Disposition (1) to the
extent such other consideration consists of securities other than cash or
Publicly Traded securities that are Liquid, or (2) to the extent that such
transaction is effected on a tax-free basis to the Company or the applicable
Subsidiary (and, in connection with such determination, the Committee may make
any appropriate adjustments to related Awards pursuant to Section 4.6). For
purposes of determining Market Value under the Program, the net proceeds of a
Disposition of an Investment shall be allocated to Phantom Units in accordance
with the number of Phantom Units into which such Investment is divided.



(l) "Distribution" means, with respect to each Investment, a dividend or other
distribution (other than a dividend or distribution that the Committee has
determined should be included as a part of such Investment or with respect to
which an adjustment is made to an outstanding Award pursuant to Section 4.6)
received with respect to such Investment by the Company or a Subsidiary, as
applicable. For purposes of determining Market Value under the Program,
Distributions with respect to an Investment shall be allocated to Phantom Units
in accordance with the number of Phantom Units into which such Investment is
divided.



(m) "Effective Date" means March 27, 2000.



(n) "Eligible Employee" means any individual who is an Officer or any other
person in an employment relationship with the Company or any parent or
subsidiary corporation (as defined in Section 424 of the Code).



(o) "Excess Disposition" shall have the meaning assigned to such term in Section
6.2(a).



(p) "Existing Investment" shall have the meaning set forth in Section 2.1(q) as
it applies to a particular Follow-up Investment.



(q) "Follow-up Investment" means, with respect to each equity holding in an
e-commerce or internet-based business that already constitutes an Investment
subject to the Program (an "Existing Investment"), any other equity holding in
or related to such business that is acquired by the Company or a Subsidiary
based on the satisfaction of performance targets, vesting provisions, or other
terms and conditions set forth in one or more agreements (as the same may be
amended from time to time) to which the Company or a Subsidiary is a party,
which agreement(s) were entered into in connection with (and at or around the
time the Company or a Subsidiary acquired) the Existing Investment.



(r) "Incentive Plan 2000" means the Continental Airlines, Inc. Incentive Plan
2000, as amended from time to time.



(s) "Investment" means each equity holding of the Company or a Subsidiary in an
e-commerce or internet-based business. Equity holdings in different but
affiliated entities shall be considered separate Investments, and different
equity holdings in the same entity shall be considered separate Investments. The
term "Investment" shall include a Follow-up Investment, but each Follow-up
Investment shall be considered a new separate Investment. Notwithstanding the
foregoing, with respect to an equity holding in an e-commerce or internet-based
business (other than an equity holding that constitutes a Follow-up Investment)
that is acquired by the Company or a Subsidiary after the Effective Date, the
Company's Chief Executive Officer shall provide prompt written notice to the
Committee of the acquisition of such equity holding, and such equity holding
shall be considered an Investment subject to the Program as of the date of its
acquisition unless (i) the Company's Chief Executive Officer fails to provide
such notice to the Committee within 60 days after the date of such acquisition
or (ii) the Committee determines (in its sole discretion), within 90 days after
the date of such acquisition, that such equity holding shall not be considered
an Investment for purposes of the Program, and delivers written notice thereof
within such 90 day period to the Secretary of the Company. If the Chief
Executive Officer fails to give the notice specified in clause (i) of the
foregoing sentence within the time period specified therein, the Committee may
nonetheless at any time determine that an equity holding in an e-commerce or
internet-based business that is acquired by the Company or a Subsidiary after
the Effective Date shall be considered an Investment for purposes of the
Program, provided that any Award (other than an Award with respect to a
Follow-up Investment) relating thereto is made by the Committee within 90 days
after such determination by the Committee. With respect to each equity holding
so considered an Investment for purposes of the Program acquired by the Company
or a Subsidiary after the Effective Date, the Committee shall determine, within
90 days after the date of such acquisition (or, with respect to an Award
described in the immediately preceding sentence, at the time of the Award),
whether a Participant will forfeit 10% of the Redemption Amount upon a
redemption of the Award (or any portion thereof) relating to such Investment
pursuant to Section 6.1 hereof. In connection with the adoption of the Program,
the Committee shall designate which Investments acquired prior to the Effective
Date by the Company or a Subsidiary shall be subject to the Program as of such
date, and whether a Participant will forfeit 10% of the Redemption Amount upon a
redemption of any of the Awards (or any portion thereof) relating to such
Investments pursuant to Section 6.1 hereof. For purposes of Section 2.1(q) and
this Section 2.1(s), an "equity holding" means any interest (including, without
limitation, an option or warrant) in an entity other than an instrument that is
treated as indebtedness under applicable local law and which has no substantial
equity features.



(t) "Investment Period" means (i) with respect to each Investment (other than a
Follow-up Investment), the 10-year period beginning on the first Date of Grant
of an Award to any individual with respect to such Investment, and (ii) with
respect to each Follow-up Investment, the 10-year period beginning on the first
Date of Grant of an Award to any individual with respect to the original
Existing Investment to which such Follow-up Investment relates.



(u) "Liquid" shall mean, with respect to each Investment, a determination by the
Committee that (i) the Company or a Subsidiary, as applicable, could sell all or
substantially all of such Investment under Rule 144 promulgated under the
Securities Act of 1933, pursuant to an effective registration statement under
the Securities Act of 1933 (or under a similar procedure under foreign law), or
otherwise without material transfer restrictions being imposed on a
non-affiliate Transferee as a result thereof, (ii) any such sale is not
prohibited by law, regulation, court or administrative order, rule of an
exchange or market, contract, or otherwise, (iii) any such sale will not result
in liability of the Company or any Subsidiary under Section 16(b) of the
Securities Exchange Act of 1934, as amended (either because of transactions
(including Award redemptions) already effected or because of prospective
transactions (including Award redemptions) determined by the Committee to be
reasonably probable), and (iv) there is an established public trading market for
the securities comprising such Investment which can be used to reasonably
determine the Market Value of the Phantom Units relating to such Investment. An
Investment shall also be considered Liquid if the Committee determines that the
Company or a Subsidiary could readily acquire by conversion, exchange, exercise
or otherwise one or more securities that satisfy the requirements set forth in
the preceding sentence with respect to all or substantially all of such
Investment, and, under such circumstances, the Committee shall make appropriate
and equitable adjustments to affected PARs and Awards (including, without
limitation, adjustments to the determinations of the Base Value and Market Value
applicable to related Phantom Units) in connection with any redemption thereof
under Article VI.



(v) "Market Value" shall mean, with respect to each Phantom Unit and as of a
specified date, the Committee's determination of the value of such Phantom Unit
as of such date (with the result rounded to the nearest cent). Market Value
shall be determined separately with respect to Awards relating to a Phantom Unit
that have different Dates of Grant. Market Value shall be determined by the
Committee as follows:



(i) If a Disposition (other than a Stockholder Disposition) has occurred with
respect to all or a portion of the Investment to which such Phantom Unit
relates, then the Market Value of such Phantom Unit as of the date of such
Disposition shall equal the sum of (A) the fair market value of the
Distributions allocable to such Phantom Unit that have been received by the
Company or a Subsidiary with respect to such Investment from the Date of Grant
of the applicable Award to the date of such Disposition (increased, in the case
of any Distribution received in cash, by 7% per annum from the date of receipt
of such Distribution by the Company or a Subsidiary to the date of such
Disposition) and (B) the fair market value of the net proceeds to the Company or
a Subsidiary with respect to such Disposition that are allocable to such Phantom
Unit. The fair market value determinations required pursuant to the preceding
sentence shall be made in good faith by the Committee as of the date of such
Disposition.



If a Disposition of all or a portion of the Investment to which such Phantom
Unit relates has not occurred and if such Investment is Publicly Traded as of
the date the Market Value of such Phantom Unit is required to be made under the
Program, then the Market Value as of such date of such Phantom Unit shall equal
the sum of (A) the fair market value of the Distributions allocable to such
Phantom Unit that have been received by the Company or a Subsidiary with respect
to such Investment from the Date of Grant of the applicable Award to the date of
such valuation (increased, in the case of any Distribution received in cash, by
7% per annum from the date of receipt of such Distribution by the Company or a
Subsidiary to the date of such valuation) and (B) the fair market value of such
Phantom Unit based on the average of the high and low sales price of the
security that constitutes the related Investment as of the date of such
valuation (or the next following Trading Day on which a sale occurs if no sale
occurs on such date) on the principal exchange for such Investment. The fair
market value determinations required pursuant to the preceding sentence shall be
made in good faith by the Committee as of the date of such valuation.



If a Stockholder Disposition of the Investment to which such Phantom Unit
relates has occurred at a time when such Investment is Publicly Traded, then the
Market Value of such Phantom Unit as of the date of such Stockholder Disposition
shall be determined as provided in clause (ii) above (applied by substituting
the date of such Stockholder Disposition for the date of such valuation referred
to in clause (ii)).



If a Disposition of such Investment has not occurred and the Investment to which
such Phantom Unit relates is not Publicly Traded as of the date the Market Value
of such Phantom Unit is required to be made under the Program, then the Market
Value shall be determined by the Committee. The Committee's determination shall
be made in good faith and shall be based on a valuation opinion prepared by a
Valuation Expert who shall be selected by the Committee. The Committee shall
cause the opinion of the Valuation Expert (who shall determine the fair market
value of the Investment to which such Phantom Unit relates) to be prepared no
later than 60 days after the date as of which the Market Value is being
determined. The Market Value determined by the Committee based on the opinion of
the Valuation Expert shall be increased by the Committee to reflect the fair
market value (determined in good faith by the Committee) of the Distributions
allocable to such Phantom Unit that have been received by the Company or a
Subsidiary with respect to such Investment from the Date of Grant of the
applicable Award to the date of such valuation (increased, in the case of any
Distribution received in cash, by 7% per annum from the date of receipt of such
Distribution by the Company or a Subsidiary to the date of such valuation). All
costs and expenses of the Valuation Expert shall be borne by the Company.



(w) "Measurement Date" shall have the meaning assigned to such term in Section
6.3.



(x) "Nonvested PARs" means the PARs subject to a Participant's Award that are
not Vested PARs.



(y) "Officer" means any individual who is in an employment relationship with the
Company or any parent or subsidiary corporation (as defined in Section 424 of
the Code) and who is either (i) a Staff Vice President or more senior officer of
the Company or (ii) a Vice President or more senior officer of a Subsidiary.



(z) "Officer Percentage" means, with respect to each Officer and each Date of
Grant, the percentage (rounded as appropriate) obtained by dividing the
"Classification Percentage" for such Officer obtained in accordance with the
following schedule by the number of Officers as of such Date of Grant included
among the "Classification of Officers" corresponding to such "Classification
Percentage" as described in the following schedule, but in no event more than
the "Maximum Percentage" corresponding to such "Classification Percentage:"



Classification Maximum

Classification of Officers

Percentage Percentage



Chief Executive Officer of the Company 3.75% 3.75%

President of the Company 2.5% 2.5%

Executive Vice Presidents of the Company 3.0% 1.50%

Senior Vice Presidents of the Company and

President of ExpressJet Airlines, Inc. 8.8125% 0.629%

Participants in the Company's Executive Bonus Program

(and not included in one of the above classifications) 2.1875% 0.3125%

Category 1 officers of the Company and the Subsidiaries

(and not included in one of the above classifications) 0.25% 0.25%

Category 2 officers of the Company and the Subsidiaries

(and not included in one of the above classifications) 3.5% 0.2058%

Category 3 officers of the Company and the Subsidiaries

(and not included in one of the above classifications) 1.0% 0.0625%



The Committee shall determine from time to time the Category 1, Category 2, and
Category 3 officers of the Company and the Subsidiaries, which may be different
for different Awards.



(aa) "PAR" means the right to receive the difference, if any between the Market
Value of a Phantom Unit and the Base Value of such Phantom Unit.



(bb) "Participant" means an Eligible Employee who has received an Award under
the Program pursuant to Article IV; provided, however, that at no time shall
there be more than 100 Participants under the Program with outstanding Awards
unless the Company has received an opinion of counsel acceptable to the
Committee that additional Participants with outstanding Awards above such number
shall not cause the Program or the Company to be considered an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.



(cc) "Performance Goal" means, with respect to each Award, that (i) the Market
Value of a Phantom Unit subject to such Award exceeds the Base Value of such
Phantom Unit as of the date as of which a Redemption Amount is determined with
respect to such Award, and (ii) the value of the Investment to which such Award
relates and the value of Investments in different equity holdings in the same
entity, together with the value of all Follow-up Investments with respect to
such Investments, exceeds the aggregate out-of pocket cost of such Investments
and such Follow-up Investments to the Company and the Subsidiaries paid to the
issuer or seller thereof (determined as of the date as of which a Redemption
Amount is determined with respect to such Award). For purposes of clause (ii) of
the preceding sentence, the Committee shall determine the value of the
applicable Investments and Follow-up Investments by reference to (A) the value
of each portion of such Investments with respect to which a Disposition has
occurred as of the date of such Disposition, (B) the value of the portions of
such Investments retained by the Company or a Subsidiary as of the date as of
which the applicable Redemption Amount is determined, and (C) the value of the
Distributions received by the Company or a Subsidiary with respect to such
Investments prior to the date referred to in clause (B) (valued as of the date
of receipt of each such Distribution). Further, the Committee shall determine
the aggregate out-of pocket cost of the applicable Investments and Follow-up
Investments without regard to any amount paid under the Program with respect
thereto.



(dd) "Phantom Unit" means the Committee's determination of the unit by which to
measure value, price, or amount with regard to any particular Investment. At the
time that the first Award is made with respect to an Investment, the Committee
shall determine in its sole discretion the number of Phantom Units into which
such Investment shall be divided. If the Committee does not designate the number
of Phantom Units into which a particular Investment is to be divided, then the
Investment shall be divided into one million Phantom Units.



(ee) "Program" means this Continental Airlines, Inc. Officer Retention and
Incentive Award Program, as amended from time to time.



(ff) "Publicly Traded" means, with respect to a particular Investment, that
securities which are of the same class as the securities constituting all or
substantially all of such Investment are either (i) registered under section 12
of the Securities Exchange Act of 1934, as amended, and listed on a U.S.
national or regional stock exchange or reported by the NASDAQ National Market
System or (ii) listed for trading on a national or regional stock exchange or
market in a foreign country. An Investment shall also be considered to be
Publicly Traded if the Committee determines that the Company or a Subsidiary
could readily acquire by conversion, exchange, exercise or otherwise one or more
securities described in the preceding sentence with respect to all or
substantially all of such Investment, and, under such circumstances, the
Committee shall make appropriate and equitable adjustments to affected PARs and
Awards (including, without limitation, adjustments to the determinations of the
Base Value and Market Value applicable to related Phantom Units) in connection
with any redemption thereof under Article VI.



(gg) "Redeemable PARs" shall have the meaning assigned to such term in Section
6.2(a).



(hh) "Redemption Amount" means, with respect to a particular Vested PAR, the
difference, if any (but not less than zero), as of a specified date between (i)
the Market Value as of such date of the Phantom Unit relating to such PAR and
(ii) the Base Value as of such date of such Phantom Unit.



(ii) "Redemption Election" shall have the meaning assigned to such term in
Section 6.1.



(jj) "Redemption Notice" shall have the meaning assigned to such term in Section
6.1.



(kk) "Retirement" means, with respect to a Participant, the earlier of (i) the
first date upon which such Participant has both attained 50 years of age and
completed 20 or more years of service for vesting purposes under the Continental
Retirement Plan, (ii) the first date upon which such Participant has both
attained 55 years of age and completed 10 or more years of service for vesting
purposes under the Continental Retirement Plan, or (iii) the date upon which
such Participant has attained 65 years of age.



(ll) "Stockholder Disposition" means, with respect to each Investment, a
distribution or other disposition of all or a portion of such Investment to the
Company's stockholders on a pro-rata basis.



(mm) "Subsidiary" means any entity (other than the Company) with respect to
which the Company, directly or indirectly through one or more other entities,
owns equity interests possessing 50 percent or more of the total combined voting
power of all equity interests of such entity (excluding voting power that arises
only upon the occurrence of one or more specified events).



(nn) "Termination of Service" means the termination of a Participant's
employment for any reason whatsoever so that such Participant is no longer an
employee of the Company or any Subsidiary.



(oo) "Trading Day" means, with respect to any Investment that is Liquid, a day
during which trading in securities generally occurs in the principal securities
market in which such Investment is traded.



(pp) "Transferee" means any person, corporation, partnership, limited liability
company or partnership, association, trust, or other entity or organization that
is not the Company or a Subsidiary.



(qq) "Valuation Expert" means, with respect to each Investment, a nationally
recognized investment banking firm experienced in the valuation of property
similar to such Investment.



(rr) "Vested Interest" means the portion, if any, of an Award that is vested in
accordance with Article V.



(ss) "Vested PARs" means the number of PARs subject to a Participant's Award in
which such Participant has a Vested Interest, determined by multiplying (i) the
total number of PARs subject to such Award at the Date of Grant by (ii) the
Participant's Vested Interest as of the date the number of Vested PARs is being
determined.



(tt) "Window Period" shall mean the 15-day period that begins on (and includes)
the first business day of the month of each February, May, August, and November.



(uu) "Window Redemption Date" means, with respect to each Window Period and each
Investment, the first Trading Day that occurs with respect to such Investment
after the last day of such Window Period.



2.2 Number, Gender, Headings, and Periods of Time

. Wherever appropriate herein, words used in the singular shall be considered to
include the plural, and words used in the plural shall be considered to include
the singular. The masculine gender, where appearing in the Program, shall be
deemed to include the feminine gender. The headings of Articles, Sections, and
Paragraphs herein are included solely for convenience. If there is any conflict
between such headings and the text of the Program, the text shall control. All
references to Articles, Sections, and Paragraphs are to the Program unless
otherwise indicated. Any reference in the Program to a period or number of days,
weeks, months, or years shall mean, respectively, calendar days, calendar weeks,
calendar months, or calendar years unless expressly provided otherwise.





III. ADMINISTRATION



3.1 Administration by the Committee.

The Program shall be administered by the Committee. The action by a majority of
the members of the Committee shall be the act of the Committee. The Committee
may delegate such administrative matters hereunder as it deems appropriate to
officers of the Company to the extent such delegation does not cause
compensation hereunder which is intended to constitute "performance-based"
compensation for purposes of section 162(m) of the Code not to be treated as
such "performance-based" compensation.





3.2

Powers of the Committee. The Committee shall supervise the administration and
enforcement of the Program according to the terms and provisions hereof and
shall have the sole discretionary authority and all of the powers necessary to
accomplish these purposes. The Committee shall have all of the powers specified
for it under the Program, including, without limitation, the power, right, or
authority: (a) to select Eligible Employees to receive Awards under the Program;
(b) to determine all provisions, conditions, and terms relating to any Award,
including, without limitation, determinations as to the Date of Grant, the Base
Value, the Market Value, the number of PARs subject to an Award, and any
adjustments thereto; (c) from time to time to establish rules and procedures for
the administration of the Program, which are not inconsistent with the
provisions of the Program or the Incentive Plan 2000, and any such rules and
procedures shall be effective as if included in the Program; (d) to construe in
its discretion all terms, provisions, conditions, and limitations of the
Program, any Award, and any Award Notice; (e) to correct any defect or to supply
any omission or to reconcile any inconsistency that may appear in the Program or
in any Award or Award Notice in such manner and to such extent as the Committee
shall deem appropriate; (f) to make determinations as to whether a Disposition
of an Investment has occurred; (g) to make determinations as to whether an
Investment is Publicly Traded and/or Liquid; (h) to make determinations as to
whether an equity holding constitutes a Follow-up Investment; (i) to make
determinations as to whether the Performance Goal applicable to an Award has
been satisfied; (j) to make determinations than an equity holding is not an
Investment, pursuant to Section 2.1(s) hereof; (k) to determine whether, with
respect to an Award, a Participant will forfeit 10% of the Redemption Amount
upon a redemption of the Award (or any portion thereof) relating to such
Investment pursuant to Section 6.1 hereof; (l) to certify in writing, prior to
the payment of any amount under the Program with respect to an Award, whether
the Performance Goal relating to such Award has in fact been satisfied; and (m)
to make all other determinations necessary or advisable for the administration
of the Program. If the Committee determines that the cost of administration of
the Program, or the cost to the Company or its Subsidiaries of administration or
oversight of Investments, becomes material, the Committee may take such costs
into account in determining Base Value relating to future Awards.





3.3

Committee Decisions Conclusive; Standard of Care. The Committee shall, in its
sole discretion exercised in good faith (which, for purposes of this Section
3.3, shall mean the application of reasonable business judgment), make all
decisions and determinations and take all actions necessary in connection with
the administration of the Program. All such decisions, determinations, and
actions by the Committee shall be final, binding, and conclusive upon all
persons. The Committee shall not be liable for any decision, determination, or
action taken in good faith or upon reliance in good faith on the records of the
Company or information presented to the Committee by the Company's officers,
employees, or other persons (including the Valuation Experts and their employees
and representatives) as to matters the Committee reasonably believes are within
such other person's professional or expert competence. If a Participant
disagrees with any decision, determination, or action made or taken by the
Committee, then the dispute will be limited to whether the Committee has
satisfied its duty to make such decision or determination or take such action in
good faith. No liability whatsoever shall attach to or be incurred by any past,
present or future stockholders, officers or directors, as such, of the Company
or any of its Subsidiaries, under or by reason of the Program or the
administration thereof, and each Participant, in consideration of receiving
benefits and participating hereunder, expressly waives and releases any and all
claims relating to any such liability.





IV. PARTICIPATION, AWARDS AND AWARD NOTICES



4.1

Participation. Each individual who is an Eligible Employee is eligible to be
selected to be a Participant in the Program. Subject to the provisions of
Sections 4.3, 4.4, and 4.5, (a) participation in the Program and the granting of
Awards to Eligible Employees shall be determinations made by and in the
discretion of the Committee and (b) Awards shall be granted by the Committee
from time to time, and at such times, as the Committee in its sole discretion
may determine. The Committee may grant any number of Awards to any one Eligible
Employee without regard to the number of Awards granted to any other Eligible
Employee.





4.2 Award Notices.

The Company shall provide an Award Notice to each individual who receives an
Award relating to a particular Investment. Each Award Notice evidencing an Award
shall specify (a) the Date of Grant of such Award, (b) the Investment to which
such Award relates, (c) the number of PARs subject to such Award, (d) the Base
Value of each Phantom Unit subject to a PAR granted under such Award, (e) the
number of Phantom Units into which the related Investment has been divided (if
other than one million Phantom Units), (f) the vesting schedule and/or other
requirements pursuant to which the Participant who holds such Award shall obtain
a Vested Interest (to the extent such schedule or requirements differ from the
provisions contained in Article V), (g) whether the Participant will forfeit 10%
of the Redemption Amount upon a redemption of the Award (or any portion thereof)
relating to such Investment pursuant to Section 6.1 hereof, and (h) such other
terms and conditions as the Committee may determine in its sole discretion.





4.3 Limitations on PARs. The aggregate number of PARs that may be subject to
Awards granted with respect to a particular Investment shall not exceed (a) with
respect to any one Participant, 3.75% of the number of Phantom Units into which
such Investment has been divided, and (b) with respect to all Participants, 25%
of the number of Phantom Units into which such Investment has been divided.



4.4 Special Provisions Concerning Awards to Officers. Unless an affected Officer
is notified otherwise in writing by the Committee prior to the last day of the
90-day period referred to in clause (ii) of the fourth sentence of Section
2.1(s) (or, if applicable, prior to the Date of Grant of an Award referred to in
the fifth sentence of Section 2.1(s)) with respect to an Investment that becomes
subject to the Program:



(a) each Officer who is employed by the Company or a Subsidiary on the date an
Investment is acquired by the Company or a Subsidiary, as applicable (or, with
respect to an Investment described in the fifth sentence of Section 2.1(s), the
Date of Grant of an Award described in such sentence), shall receive an Award
with respect to such Investment as of such date (provided, however, that
Officers who are so employed on the Effective Date shall receive an Award on
such date with respect to Investments acquired by the Company or a Subsidiary
prior to such date which are made subject to the Program by the Committee as of
such date); and



(b) the number of PARs that shall be subject to each Award to an Officer
pursuant to Section 4.4(a) shall be no less than an amount equal to (i) the
Officer Percentage that is applicable to such Officer as of the Date of Grant of
such Award multiplied by (ii) the number of Phantom Units into which the
Investment that is the subject of such Award has been divided (with the result
rounded down to the nearest whole PAR).

Notwithstanding the foregoing, the provisions of this Section 4.4 shall not
apply with respect to any Follow-up Investment.

4.5 Special Provisions Concerning Awards with respect to Follow-up Investments.
If (a) a Participant has received an Award with respect to an Existing
Investment prior to the date a Follow-up Investment with respect to such
Existing Investment is acquired by the Company or a Subsidiary, (b) such
Participant is either an Eligible Employee or has a Vested Interest in such
Award as of the date of such acquisition, and (c) such Award has not been
canceled pursuant to Section 5.3, then such Participant shall receive an Award
with respect to such Follow-up Investment as of the date the Follow-up
Investment is acquired by the Company or a Subsidiary. In the case of a
Participant who is an Eligible Employee at the time such Award is made, (i) such
Participant's Vested Interest in such Award shall at all times be equal to his
or her Vested Interest in his or her Award relating to the Existing Investment
and (ii) the number of PARs subject to such Award shall be no less than an
amount that bears the same ratio to the number of Phantom Units into which such
Follow-up Investment has been divided as the number of PARs subject to such
Participant's Award relating to the Existing Investment bears to the number of
Phantom Units into which the Existing Investment was divided. In the case of a
Participant who is not an Eligible Employee at the time such Award is made, (A)
such Participant's Vested Interest in such Award shall at all times be equal to
100% and (B) the number of PARs subject to such Award shall equal (1) such
Participant's Vested Interest in his or her Award relating to the Existing
Investment multiplied by (2) an amount that bears the same ratio to the number
of Phantom Units into which such Follow-up Investment has been divided as the
number of PARs subject to such Participant's Award relating to the Existing
Investment bears to the number of Phantom Units into which the Existing
Investment was divided. The provisions of this Section 4.5 shall apply
separately to each Award held by a Participant with respect to such Existing
Investment.

4.6

Adjustments to Outstanding Awards. In the event of (a) any recapitalization,
reorganization, merger, consolidation, combination, split-up, split-off,
spin-off, exchange, or other relevant change in capitalization of any company or
other entity issuing securities constituting an Investment occurring after the
date of the grant of any Award relating to such Investment, (b) a capital
contribution by the Company or a Subsidiary to any company or entity issuing
securities constituting an Investment occurring after the date of the grant of
any Award relating to such Investment, (c) the exercise by the Company or a
Subsidiary of an option, warrant, or other purchase right constituting an
Investment after the date of the grant of any Award relating to such Investment,
or (d) the occurrence of any other event which, in the judgment and sole
discretion of the Committee, should cause a change in the rights of the
Participants with respect to their Awards under the Program, then the Committee
shall make such adjustments under the Program and to any outstanding Awards with
respect to the number of PARs subject to such Awards, the Base Value of the
Phantom Units subject to such PARs, the number of Phantom Units relating to such
Investment or any other term or condition applicable to such PARs or Awards
(including, without limitation, dividing an Award into two or more Awards) as,
in the sole discretion of the Committee, shall (i) be equitable and appropriate
under the circumstances, (ii) be consistent with the intent of the Program, and
(iii) preclude an increase in the compensation payable to a Participant with
respect to an Award beyond that which was intended under the Program. Subject to
the principles set forth in clauses (i), (ii), and (iii) of the preceding
sentence, Awards may also be adjusted by the Committee as provided in other
provisions of the Program. Any adjustments made by the Committee pursuant to
this Section shall be final, binding, and conclusive on all parties.





V. VESTING OF AWARDS



Determination of Vested Interest

. Subject to the provisions of Section 4.5, a Participant shall obtain a Vested
Interest in an Award at the rate of 6.25% for each full three-month period
(commencing on the Date of Grant of such Award) that the Participant remains
continuously employed by the Company or a Subsidiary. Further, if a Participant
incurs a Termination of Service by reason of death, Disability or Retirement,
then such Participant shall obtain on the date of such termination a 100% Vested
Interest in all then outstanding Awards held by such Participant; provided,
however, that if such Retirement occurs prior to the second anniversary of the
Effective Date, (a) such Participant's Vested Interest in all Awards shall be
frozen, (b) the Vested Interest of such Participant in his or her Awards shall
not increase after such date, and (c) the Nonvested PARs (determined as of such
date) subject to such Awards shall be surrendered to the Company and canceled.
Notwithstanding the preceding provisions of this Section, the Committee may, in
its sole discretion, provide in an Award Notice or in an employment agreement a
different vesting schedule or vesting provisions pursuant to which a Participant
shall acquire a Vested Interest in his or her Award(s).





5.2

Termination of Service other than for Cause and not by reason of death,
Disability or Retirement. Except as provided in Section 5.4 and unless otherwise
provided in an Award Notice or a Participant's employment agreement, as of the
date a Participant incurs a Termination of Service other than for Cause (and not
by reason of death, Disability or Retirement), (a) such Participant's Vested
Interest in all Awards shall be frozen, (b) the Vested Interest of such
Participant in his or her Awards shall not increase after such date, and (c) the
Nonvested PARs (determined as of such date) subject to such Awards shall be
surrendered to the Company and canceled; provided, however, that if, upon such
Participant's Termination of Service other than for Cause (and not by reason of
death, Disability or Retirement) any of such Participant's stock options granted
under the Incentive Plan 2000 or any other stock option plan or program of the
Company vest in their entirety (except as a result of the expiration of an
employment agreement occuring prior to the second anniversary of the Effective
Date), then such Participant's Awards shall vest in their entirety (so that such
Participant has a 100% Vested Interest in such Awards).



5.3 Termination of Service for Cause.

Upon a determination by the Committee that a Participant has incurred a
Termination of Service for Cause, (a) all outstanding Awards (including the
Vested PARs and Nonvested PARs subject thereto) shall be canceled, effective as
of the date of such Termination of Service, (b) no outstanding PARs under Awards
held by such Participant shall be redeemable, and (c) no amount, including,
without limitation, any amount payable under Article VI, shall be paid under the
Program to such Participant from and after the date of such Termination of
Service. Such Participant shall surrender all outstanding Awards to the Company,
and all Awards of such Participant shall be canceled.





5.4 Special Change in Control Vesting Provisions. A Participant who is employed
by the Company or a Subsidiary on the date a Change in Control occurs shall
obtain on such date a 100% Vested Interest in all then outstanding Awards held
by such Participant.



5.5

Accelerated Vesting. At any time, and from time to time, the Committee may in
its sole discretion accelerate the vesting of an Award such that the Participant
who holds such Award will have a greater Vested Interest than such Participant
would have otherwise had pursuant to the preceding provisions of this Article V
or the vesting schedule set forth in the Award Notice evidencing such Award or
such Participant's employment agreement. Actions by the Committee pursuant to
this Section may vary among Participants and may vary among the Awards held by
an individual Participant.





VI. AWARD REDEMPTIONS



6.1 Redemptions Elected by a Participant. On or before the first day of each
Window Period, the Committee shall (a) identify each Investment that the
Committee anticipates will be Liquid as of the Window Redemption Date
immediately following the last day of such Window Period and (b) provide notice
of the same (the "Redemption Notice") to each Participant who is expected to be
holding Vested PARs (determined as of such Window Redemption Date) under an
Award relating to such Investment as of such Window Redemption Date. During each
Window Period, a Participant who has received a Redemption Notice (or, should
the Committee fail to deliver such notice, who should have received a Redemption
Notice hereunder) may elect by irrevocable written notice to the Committee to
redeem as of the next following Window Redemption Date all or any portion of
such Participant's unredeemed Vested PARs that relate to an Investment that is
both (1) specified in the Committee's Redemption Notice for such Window Period
(or, but for the failure to deliver such notice, would have been so specified)
and (2) Liquid as of such Window Redemption Date. Any such election (a
"Redemption Election") must specify the Award to which such election relates and
the number of such Participant's unredeemed Vested PARs under such Award to
which such election shall apply. If a Participant makes a Redemption Election
with respect to an Award, then the Company shall pay to the Participant the
Redemption Amount applicable to the Vested PARs that are the subject of such
Redemption Election; provided, however, that if the Committee has made a
determination described in the Award Notice that the Participant will forfeit
10% of the Redemption Amount upon a redemption of the Award (or any portion
thereof) pursuant to this Section 6.1, then such Participant shall receive a
payment of only 90% of such Redemption Amount, and the remaining 10% of such
Redemption Amount shall be forfeited to the Company. The amount described in the
preceding sentence shall be determined as of the applicable Window Redemption
Date (and the Market Value of the Phantom Unit subject to each such PAR shall be
determined under (A) Section 2.1(v)(i) if the Company or a Subsidiary, as
applicable, makes a Disposition corresponding to a Participant's Redemption
Election or (B) Section 2.1(v)(ii) if no such Disposition is made), and shall be
paid to the Participant in a single lump sum cash payment as soon as
administratively practicable, but not later than 30 days, after the applicable
Window Redemption Date. Upon such redemption, the PARs so redeemed shall be
surrendered to the Company, and all such redeemed PARs shall be canceled. If a
Participant makes a Redemption Election with respect to an Award and the
Investment relating to such Award is not Liquid as of the applicable Window
Redemption Date, then such Redemption Election shall be void and of no effect.
Notwithstanding the preceding provisions of this Section, prior to any payment
pursuant to this Section with respect to an Award, the Committee must certify in
writing that the Performance Goal was satisfied with respect to such Award as of
the applicable Window Redemption Date. Such certification shall be made as soon
as administratively feasible, but no later than 30 days, after the end of the
applicable Window Period and shall be delivered to the Secretary of the Company.
For purposes of this Section, approved minutes of the Committee in which the
certification is made shall be treated as a written certification.



Redemption Upon Disposition of All or a Portion of an Investment

.





(a) For purposes of this Section 6.2, each Investment shall be deemed to be
subdivided into a number of sub-investments equal to the number of Phantom Units
into which such Investment was divided. A number of such sub-investments equal
to the number of PARs that have been awarded to a Participant under an Award
relating to such Investment shall be associated with such Participant's Award.
Upon any Disposition of all or a portion of an Investment, the Company or a
Subsidiary, as applicable, shall be deemed to have first disposed of the
sub-investments corresponding to PARs that have been redeemed pursuant to
Section 6.1 contemporaneously with or prior to such Disposition, and no payments
under this Section 6.2 shall be made with respect to the disposition of any such
sub-investments. The remaining provisions of this Section 6.2 shall apply only
when (and to the extent that) the Company and the Subsidiaries have disposed of
a number of sub-investments that exceed the corresponding number of PARs that
have been redeemed pursuant to Section 6.1 and this Section 6.2 prior to such
disposition (an "Excess Disposition"). As soon as administratively feasible
after the Disposition of all or a portion of an Investment that results in an
Excess Disposition, the Committee shall determine, with respect to each
outstanding Award relating to such Investment, the number of PARs, if any, that
shall be subject to redemption or cancellation pursuant to this Section 6.2 in
connection with such Disposition. Such number of PARs with respect to an
outstanding Award (the "Redeemable PARs") shall equal A multiplied by B, where A
equals (i) the number of sub-investments that constitute such Excess Disposition
divided by (ii) the number of sub-investments into which such Investment was
deemed divided pursuant to this Section 6.2(a), and B equals the number of
unredeemed PARs subject to such outstanding Award at the time of such
Disposition. The Committee shall also determine and certify in writing whether
the Performance Goal was satisfied (determined as of the date of such Excess
Disposition) with respect to each then outstanding Award relating to such
Investment. If the Performance Goal was not so satisfied with respect to such an
Award, then the Redeemable PARs shall be surrendered to the Company and
canceled. If the Performance Goal was so satisfied with respect to such Award,
then the Redeemable PARs shall be redeemed as provided in this Section. The
Committee certifications required pursuant to this Section shall be delivered to
the Secretary of the Company. For purposes of this Section, approved minutes of
the Committee in which the certifications are made shall be treated as a written
certification.



(b) Upon the occurrence of an Excess Disposition, the outstanding Redeemable
PARs related thereto with respect to which the Performance Goal was satisfied as
provided above shall remain outstanding, and each Participant who holds such
Redeemable PARs shall continue to obtain a Vested Interest therein in accordance
with the provisions of Article V until such Participant's Vested Interest
becomes frozen in accordance with Article V or the Award under which such
Redeemable PARs were granted is forfeited in accordance with Article V. Subject
to the provisions of Section 5.3, as soon as administratively feasible, but not
more than 10 days, after the later of the date of the Excess Disposition or the
certification required by the Committee pursuant to Section 6.2(a), the Company
shall make a redemption payment to each Participant who is entitled to a
redemption pursuant to this Section in an amount equal to the Redemption Amount
(determined as of the date of the Excess Disposition) applicable to the
Redeemable PARs that are Vested PARs (determined as of the date of the Excess
Disposition). In addition, within 10 days after each date upon which such
Participant's remaining Redeemable PARs become Vested PARs, the Company shall
make an additional redemption payment to such Participant in an amount equal to
the Redemption Amount (determined as of the date of the Excess Disposition)
applicable to such Redeemable PARs that become Vested PARs, together with 7%
interest (compounded annually) on such additional redemption payment for the
period beginning on the date of the payment to such Participant pursuant to the
preceding sentence and ending on the date of payment of such additional
redemption payment. Upon payment by the Company with respect to a Redeemable PAR
as provide above, the PAR so redeemed shall be surrendered to the Company and
canceled. All payments under this Section shall be made in cash.



6.3 Redemption Upon Expiration of Investment Period. As soon as administratively
feasible after the last day of the Investment Period relating to an Investment,
the Committee shall certify in writing whether the Performance Goal was
satisfied (determined as of the last day of such Investment Period (or as of the
first business day following such date if such date is not a business day) (the
"Measurement Date")) with respect to each then outstanding Award relating to
such Investment. If the Performance Goal was not so satisfied with respect to
such an Award, then such Award shall be surrendered to the Company and canceled.
If the Performance Goal was so satisfied with respect to such an Award, then the
Company shall redeem the Vested PARs under such Award (determined as of the
Measurement Date), and such Award (including the Vested PARs and Nonvested PARs
subject thereto) shall be surrendered to the Company and canceled. The amount
paid by the Company to a Participant who is entitled to a redemption payment
pursuant to this Section with respect to such Participant's Vested PARs shall be
the Redemption Amount applicable to such Vested PARs (determined as of the
Measurement Date). A redemption payment provided for in this Section shall be
paid to the Participant in a single lump sum cash payment as soon as
administratively practicable, but not later than 60 days, after the last day of
the applicable Investment Period. The Committee certifications required pursuant
to this Section shall be delivered to the Secretary of the Company. For purposes
of this Section, approved minutes of the Committee in which the certifications
are made shall be treated as a written certification.



6.4 Limitations with respect to Redemption Payments. Notwithstanding any
provision herein to the contrary, (a) except as expressly provided in this
Article VI, a Participant shall not have any right to any payment under the
Program, (b) in no event shall a payment be made with respect to the portion of
an Award in which a Participant does not have a Vested Interest, and (c) in no
event shall a payment be made with respect to an Award in excess of the
limitations on the maximum amount that may be paid with respect to Awards
contained in the Incentive Plan 2000.



VII. STOCKHOLDER APPROVAL, TERMINATION,

AND AMENDMENT OF PROGRAM



7.1 Stockholder Approval.

The Program shall be effective as of the Effective Date; provided that the
Incentive Plan 2000 is approved by the Company's stockholders in the manner
required under section 162(m) of the Code at the Company's 2000 annual meeting
of stockholders. Notwithstanding any provision herein to the contrary, no
payment under the Program shall be made to or on behalf of any Participant
unless the Incentive Plan 2000 is so approved by the Company's stockholders. If
the Company's stockholders do not so approve the Incentive Plan 2000, then (a)
all Awards under the Program shall be void ab initio and of no further effect
and (b) the Program shall terminate.





7.2 Termination and Amendment.

The Committee may amend the Program at any time and from time to time, and the
Committee may at any time terminate the Program; provided, however, that the
Program may not be amended or terminated in a manner that would impair (a) the
rights of a Participant with respect to an outstanding Award or (b) the right of
a Participant with respect to an Existing Investment as of the date of such
amendment or termination to receive (or the Base Value of) an Award with respect
to a related Follow-up Investment pursuant to Section 4.5, without, in each such
case, the consent of such Participant. The Committee shall remain in existence
after the termination of the Program for the period determined necessary by the
Committee to facilitate the termination of the Program, and all provisions of
the Program that are necessary, in the opinion of the Committee, for equitable
operation of the Program during such period shall remain in force.





VIII. MISCELLANEOUS PROVISIONS



8.1 No Effect on Employment Relationship or SERP.

For all purposes of the Program, a Participant shall be considered to be in the
employment of the Company as long as he or she remains employed on a full-time
basis by the Company or any Subsidiary. Nothing in the adoption of the Program,
the grant of Awards, or the payment of amounts under the Program shall confer on
any person the right to continued employment by the Company or any Subsidiary or
affect in any way the right of the Company (or a Subsidiary, if applicable) to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement, the employment of each Participant shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Participant or the Participant's employer for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of a Participant's employment for purposes of the Program, and the reason for
such termination, shall be determined solely by and in the discretion of the
Committee, and its determination shall be final, binding, and conclusive on all
parties. Any Participant who has a supplemental executive retirement plan (SERP)
with the Company or any Subsidiary understands and agrees, by accepting any
Award under the Program, that any Redemption Amount paid with respect to any
Award constitutes a cash bonus paid under a long term incentive plan or program
adopted by Company and thus shall be excluded from such Participant's cash
compensation for purposes of calculating benefits payable under such SERP.





8.2 Prohibition Against Assignment or Encumbrance.

No Award, PAR, or other right, title, interest, or benefit hereunder shall ever
be assignable or transferable, or liable for, or charged with any of the torts
or obligations of a Participant or any person claiming under a Participant, or
be subject to seizure by any creditor of a Participant or any person claiming
under a Participant. No Participant or any person claiming under a Participant
shall have the power to anticipate or dispose of any Award, PAR, or other right,
title, interest, or benefit hereunder in any manner until the same shall have
actually been distributed free and clear of the terms of the Program. Payments
with respect to an Award shall be payable only to the Participant (or (a) in the
event of a Disability that renders such Participant incapable of conducting his
or her own affairs, any payment due under the Program to such Participant shall
be made to his or her duly appointed legal representative and (b) in the event
of the death of a Participant, any payment due under the Program to such
Participant shall be made to his or her estate). The provisions of the Program
shall be binding on all successors and assigns of a Participant, including
without limitation the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant's creditors.





8.3 Unfunded, Unsecured Program.

The Program shall constitute an unfunded, unsecured obligation of the Company to
make payments of incentive compensation to certain individuals from its general
assets in accordance with the Program. Each Award and PAR granted under the
Program merely constitutes a mechanism for measuring such incentive compensation
and does not constitute a property right or interest in the Company, any
Subsidiary, or any of their assets (including, without limitation, any
Investment or any Distribution with respect to any Investment). Neither the
establishment of the Program, the granting of Awards, nor any other action taken
in connection with the Program shall be deemed to (a) create any interest in an
Investment (nor to constitute the direct or indirect sale, transfer, assignment,
pledge or other disposition thereof (or of any part thereof) or of any interest
therein), (b) create an escrow or trust fund of any kind, (c) create any
fiduciary relationship of the Company or any Subsidiary, or of any officer,
director, employee or agent thereof, with respect to any Investment or any
Participant, or (d) restrict or affect in any way the acquisition, holding,
voting, disposition or the taking of any action with respect to any Investment
by the Company or any Subsidiary.





8.4 No Rights of Participant.

No Participant shall have any security or other interest in any assets of the
Company or any Subsidiary (including, without limitation, any Investment or any
Distribution with respect to any Investment) as a result of participation in the
Program. Participants and all persons claiming under Participants shall rely
solely on the unsecured promise of the Company set forth herein, and nothing in
the Program, an Award or an Award Notice shall be construed to give a
Participant or anyone claiming under a Participant any right, title, interest,
or claim in or to any specific asset, fund, entity, reserve, account, or
property of any kind whatsoever owned by the Company or any Subsidiary or in
which the Company or any Subsidiary may have an interest now or in the future;
but each Participant shall have the right to enforce any claim hereunder in the
same manner as a general creditor. Neither the establishment of the Program nor
participation hereunder shall create any right in any Participant to make any
decision, or provide input with respect to any decision, relating to any
Investment or the business of the Company or any Subsidiary.





8.5 Tax Withholding.

The Company and the Subsidiaries are hereby directed to deduct and withhold, or
cause to be withheld, from a Participant's payment under the Program, or from
any other payment to such Participant, an amount necessary to satisfy any and
all tax withholding obligations arising under applicable local, state, federal,
or foreign laws associated with such payment. The Company and the Subsidiaries
may take any other action as may in its opinion be necessary to satisfy all
obligations for the payment and withholding of such taxes.





8.6 No Effect on Other Compensation Arrangements

. Nothing contained in the Program or any Participant's Award or Award Notice
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements affecting any Participant.
Nothing in the Program shall be construed to affect the provisions of any other
plan or program maintained by the Company or any Subsidiary.





8.7 Subsidiaries

. The Company may require any Subsidiary employing a Participant to assume and
guarantee the Company's obligations hereunder to such Participant, either at all
times or solely in the event that such Subsidiary ceases to be a Subsidiary.





8.8 Governing Law

. Except to the extent federal law applies and preempts state law, the Program
shall be construed, enforced, and administered according to the laws of the
State of Texas, excluding any conflict-of-law rule or principle that might refer
construction of the Program to the laws of another State or country.





 

*******



IN WITNESS WHEREOF,

the undersigned officer of the Company acting pursuant to authority granted to
him by the Committee has executed this instrument on the Effective Date.





CONTINENTAL AIRLINES, INC.



 

 

By:

Jeffery A. Smisek

Executive Vice President



 

 